DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed April 13th 2022, claims 1-20 are pending for examination with a December 5th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1-2, 4-5, 9-10, 12, 14-15, and 18-19 are amended. No claim is added or canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

	In claim 1, the newly amended feature of “in the one or more second utility keys enables a selection of a character corresponding to the utility key that is different from a character corresponding to the second utility key” is unclear. It is unclear how does a selected character from the second utility keys be different from a key corresponding to the second utility key? Said feature is not cited in the present Office action.
	In claim 10, the newly amended feature is unclear. It is unclear if the “additional utility keys” are second tier type of drop down lists similar to the first tier of drop down lists as disclosed in Figures 7 & 9? If so, there is no disclosure of such configuration. If not, are the first and second sets utility keys adjustable to include additional keys? Said feature is not cited in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over Allen et al. (US 2007/0016792), hereinafter Allen, and further in view of Jain et al. (US 2015/0301739), hereinafter Jain.

Claim 1
“causing a linear on-screen keyboard that includes an array of input keys and a focus indicator to be displayed, wherein navigation of the focus indicator to an input key in the array enables a selection of a character corresponding to the input key” Allen Figure 6 and Allen [0051] discloses “linear on-screen keyboard” (600); “an array of input keys“ (602); and “focus indicator” (604). In Figure 6, an input of “T” is selected;

“upon determining that the focus indicator has navigated to a first input key in the array, causing one or more first utility keys not included in the linear on-screen keyboard to be displayed in a first location proximate to the first input key; wherein navigation of the focus indicator to each utility key included in the one or more first utility keys enables a selection of a character corresponding to the utility key that is different from a character corresponding to the first input key” Jain Figure 2f depicts a selection tool of display marker 230, which selects input letter “D”; and Jain [0056] discloses “FIGS. 2f and 2g show examples of morphed characters activated by a small circular marker 230 showing the location of the selecting tool. In FIG. 2f, a set of morphed characters shaped like Arabic numbers from 0 to 9 is presented”;
	The activated “set of morphed character” of Jain functions as the “one or more first utility keys” as claimed, which is different from the first input key, “D” selected by the display marker;

“upon determining that the focus indicator has navigated to a second input key in the array, causing one or more
second utility keys to be displayed in a second location proximate to the second input key, wherein the second location is different from the first location, and wherein navigation of the focus indicator to each utility key included in the one or more second utility keys enables a selection of a character corresponding to the utility key that is different from a character corresponding to the second utility key” Jain Figures 2g depict a display marker 230, which selects input letter “a”; and Jain [0057] discloses “in FIG. 2g, a set of morphed characters shaped like English letters from a to z is presented”.

Allen and Jain disclose analogous art. However, Allen does not spell out the “utility keys not included in the linear on-screen keyboard” as recited above. It is disclosed in Jain. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Jain into Allen to enhance its input key selection functions.

Claim 2
“wherein at least one utility key included in the one or more first utility keys or the one or more second utility keys comprises a special character input key” Allen Figure 6 depicts many special character input keys.

Claim 3
“wherein the special character input key is associated with a first language, and wherein the first language is determined based on one of a current location of a computing device causing the linear on-screen keyboard to be displayed, a preferred language setting associated with the computing device, and an input key selection history associated with the computing device” Allen [0032] discloses “notebook computers”, which include language setting in the Control Panel of computer operating systems. The claimed feature is inherently disclosed in Allen.

Claim 4
“causing the one or more first utility keys to be displayed in a first location and the first input key to be displayed in a second location, wherein the first location is displayed from the second location in a first direction that is perpendicular to a second direction in which the focus indicator is configured to navigate over the array of input keys” Jain Figure 2a depicts a display marker 240 and various options 250 with a first and a second directions respectively that are perpendicular to each other.

Claim 5
“receiving a user input for navigating the focus indicator in the first direction to the first utility key; and in response, causing the focus indicator to visually highlight the first utility key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 6
“receiving a user input for navigating the focus indicator in the second direction from the first input key to the second input key in the array of input keys; and in response, causing the focus indicator to visually highlight the second input key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 7
“determining that the first input key comprises an auxiliary character fly-out key; and causing a plurality of auxiliary character keys to be displayed in the linear on-screen keyboard, wherein each of the plurality of auxiliary character keys enables a selection of a different respective auxiliary character via navigation of the focus indicator” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.

Claim 8
“wherein causing the plurality of auxiliary character keys to be displayed comprises, for each of the auxiliary characters, displacing one of the input keys in the array” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.
Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claim 10
“wherein at least one of the one or more first utility keys or the one or more second utility keys includes one or more additional utility keys, where each additional utility key corresponds to a respective input operation that is performed with a frequency greater than frequencies corresponding to one or more input keys of the array” Jain [0056] discloses “FIGS. 2f and 2g show examples of morphed characters activated by a small circular marker 230 showing the location of the selecting tool. In FIG. 2f, a set of morphed characters shaped like Arabic numbers from 0 to 9 is presented”.

Claim 11
“wherein at least one of the respective input operations comprises one of a backspace operation, a delete operation, and a space operation” Jain Figure 2a and [0037] discloses “[i]n FIG. 2a, an empty space is selected, as shown by the location of display marker 230… a space will be inserted when the selection is released”.

Claims 12-13
Claims 12 and 13 are rejected for the similar rationale given for claims 2 and 3 respectively.

Claims 14-16
Claims 14-16 are rejected for the rationale given for claims 4-6 respectively.

Claims 17-18
Claims 17 and 18 are rejected for the similar rationale given for claims 7 and 1 respectively.

Claims 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Allen et al. (US 2007/0016792), hereinafter Allen, and Jain et al. (US 2015/0301739), hereinafter Jain, and further in view of Majid (US 9,681,183), hereinafter Majid.

Claim 19
“wherein the processor is configured to cause one or more first utility keys to be displayed proximate to the first input key by a television-based display system” Allen Figure 6 and Majid Figure 1.

Allen, Jain, and Majid disclose analogous art. However, Allen does not spell out the “television-based display system” as recited above. It is disclosed in Majid. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Majid into Allen to enhance its remote casting display functions.

Claim 20
“wherein the processor is configured to cause the linear on-screen keyboard to be displayed in response to a receiving an input from a remote control of the television-based display system” Majid Figure 1.

Response to Arguments
	Applicant's arguments filed April 13th 2022 have been fully considered but they are not persuasive.
	Applicant argues that none of the cited references discloses the newly amended features as recited in claims 1 and 9. Said argument is not true. The newly amended features are disclosed in Jain, explanations also provided in the present Office action.
	Specifically, applicant argues that, to teach or suggest the newly amended features of claim 1, “Jain would have to disclose the ideal that navigation of a focus indicator from an input key to the display marker enables a selection of a character corresponding to the display marker that is different from a character corresponding to the input key. Importantly, Jain contains no such teachings. … Jain discloses only the idea of selecting a character is performed by using a selection tool to select an area near a base character. … the display marker itself does not correspond to a specific character, a focus indicator cannot be used to navigate to the display marker, and the display marker cannot be selected in order to select a character corresponding to the display marker.” Said arguments are not persuasive but unclear why applicant argues about the focus indicator (603 of Figure 7) of the present application cannot be used to navigate to the display marker (230 of Figure 2f) of Jain. Said argument is rather confusing.
Regarding Allen reference, applicant argues that “Allen does not cure the deficiencies of Jain. … Allen does not disclose that navigating the selection square to different keys causes different utility keys to be displayed in different locations.” Said argument is not persuasive because Allen is not cited for the newly amended features of claim 1. The newly amended features of claim 1 are disclosed in Jain et al..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175